Citation Nr: 0733014	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to March 
1969.  He died in September 1985; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The appellant appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2005.  

The Board remanded this appeal back to the RO for further 
development of the record in January 2006.  





FINDINGS OF FACT

1.  The veteran died in September 1985 as the result of 
pulmonary atelectasis due to bronchogenic carcinoma of the 
right lower lobe with metastases.  

2.  The veteran is not shown to have manifested complaints or 
findings of respiratory pathology including lung cancer in 
service or for several years thereafter.  

3.  The fatal bronchogenic carcinoma is not shown to be due 
to incident or injury of the veteran's period of service.  

4.  The veteran is not shown to have had service in the 
Republic of Vietnam or to have been otherwise exposed to 
Agent Orange during his period of active service.  

5.  A service-connected disability is not shown to have 
played a causal or contributory role in producing or 
accelerating the veteran's demise.  



CONCLUSION OF LAW

1.  The veteran's disability manifested by bronchogenic 
carcinoma of the right lower lobe with metastases was not due 
to disease or injury that was incurred in service; nor may 
the bronchogenic carcinoma be presumed to have been incurred 
therein; nor may the bronchogenic carcinoma be presumed to be 
due Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a November 2002 and February 2003 
letters.  By these letters, the RO also notified the 
appellant of exactly which portion of that evidence was to be 
provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  
 
Here, the noted VCAA letters were issued prior to the 
appealed September 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  
  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  

The Board observes that VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including 
respiratory cancer (cancer of the lung, bronchus, larynx or 
trachea), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The Board observes that the veteran died in September 1985.  
His death certificate lists pulmonary atelectasis due to 
bronchogenic carcinoma of the right lower lobe with 
metastases as the cause of death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The service personnel 
records show that he was described as having foreign service 
in Hawaii.  

In reviewing the veteran's service medical records, the Board 
notes that the records contained no notations indicating 
complaints or findings pertaining to any type of lung 
abnormality.  

Subsequent to service, from September to December 1973, the 
veteran was seen in a private medical facility for epigastric 
pain.  In a September 1973 treatment record, the examiner 
noted decreased breath sounds and soft scattered bronchi.  

The examiner concluded the veteran suffered from mild 
smoker's bronchitis.  A September 1973 X-ray study showed 
that lung fields were clear.  

In an August 1985 VA treatment record, the veteran reported 
that he was in his usual state of excellent health until 2.5 
weeks earlier when he began to experience right upper back 
pain localized in his scapula.  He also complained of fevers, 
sweats, headache and postural dizziness.  His temperature had 
reached 101 degrees, and the veteran also noted anorexia, 
insomnia, restlessness and a 10 pound weight loss since June 
1985.  

The Chest x-ray studies showed a right peritracheal mass in 
the middle posterior mediastinum without cavitation.  A 
subsequent mediastinoscopy with a biopsy of the mediastinal 
node revealed poorly differentiated adenocarcinomal, primary 
unknown.  

A bone scan showed extensive bony metastases particularly to 
the right scapula, right 11th posterior rib, left iliac crest 
and left femur.  A subsequent chest x-ray showed right lower 
lobe infiltrate consistent with pneumonia.  Sputum stains 
showed gram negative rods in chains and many polys.  

An abdominal CT scan showed hypodense regions in the liver 
consistent with metastases as well as enlarged periaortic 
lymph nodes.  The veteran was begun on a course of radiation 
therapy on an outpatient basis.  

In a subsequent August 1985 VA treatment record the examiner 
noted the veteran's treatment course due to his worsening 
condition.  The veteran had no bowel or bladder function and 
only a "toe whelling" of a functional sort.  The veteran 
also had right middle lobe and right lower lobe infiltrates.  

On examination, the veteran's motor strength was diminished 
in the lower extremities.  The sensory status was difficult 
to ascertain, but, no obvious level to light touch or 
pinprick.  Lungs had rhonchi, but otherwise clear to AP.  

The examiner noted that the veteran's suspected lung primary 
was made on biopsy of the peritracheal lymph nodes.  The 
veteran had no breath sounds in the right lower and middle 
lobes of the lungs.  Biopsies from the bronchoscopy 
demonstrated adenocarcinoma.  

The examiner noted that the veteran was actively receiving 
RT2 in the mediastinum for the mass compressing the posterior 
wall of the trachea.  Additionally, the veteran would resume 
NRT to the lower lung fields as well.  The examiner noted 
that the lungs were clear on the left, but remained 
atelectatic on the right.  

In a September 1985 VA treatment record, the veteran 
demonstrated an altered level of consciousness.  The examiner 
noted the veteran's history of adenocarcinoma with 
bronchogenic carcinoma.  

On examination, the veteran appeared very cachectic and 
wasted with shallow respirations and some movement of the 
upper extremities.  He had no movement of the lower 
extremities and there was no response to commands.  

The veteran died on September [redacted], 1985, the immediate cause of 
death was pulmonary atelectasis.  An autopsy revealed 
bronchogenic adenocarcinoma of right lower lobe with 
metastases to the lungs, spleen, regional lymph nodes, 
vertebral bone marrow and the liver.  

There was also hyperemia and edema of both lower lobes, 
atelectasis of the right lung, extensive mucous plaguing of 
the tracheobronchial tree, and focal necrotizing papillitis 
of the right kidney.  There was a status post laminectomy 
(C7-T3) for extradural spinal cord compression and 
degeneration of ascending and descending tractus.  

The Board notes that there is no medical opinion of record as 
to the likely etiology of the lung cancer that is shown to 
have been the cause of the veteran's death.  Such an opinion 
is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, the Board finds no basis for linking 
or associating the onset bronchogenic carcinoma to the 
veteran's period of active service.  Thus, there is no 
reasonable possibility that a VA medical opinion would result 
in findings favorable to the appellant.  Accordingly, the 
Board finds that an etiology opinion is not "necessary" in 
this case  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

In this regard, the Board notes that there is no competent 
evidence to show that the veteran was actually in the 
Republic of Vietnam during service.  The service records in 
this regard only show that he served in Hawaii.  

In the absence of evidence even suggesting service in the 
Republic of Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and any respiratory cancer (cancer of the lung, 
bronchus, larynx or trachea) cannot be presumed to have been 
incurred therein.  

Further, the Board observes that, while in a September 1973 
treatment record the examiner noted decreased breath sounds 
and soft scattered bronchi, the lung fields were clear and 
the veteran was diagnosed with mild smoker's bronchitis.  

The first evidence of record of a respiratory cancer (cancer 
of the lung, bronchus, larynx or trachea) was an August 1985 
treatment record in which the reported chest x-ray results 
showed a right peritracheal mass in the middle posterior 
mediastinum without cavitation later confirmed by biopsy to 
be poorly differentiated adenocarcinomal, primary unknown.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence of record supporting the appellant's claim 
is her lay opinion, as indicated by her testimony offered in 
various hearings and other lay statements.  

The appellant, however, is not shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  

Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Dependency and Indemnity Compensation based on service 
connection for the cause of the veteran's death is denied.  



___________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


